DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to an image sensor, classified in H01L 27/14643.
II. Claims 15-20, drawn to a method for forming an image sensor, classified in H01L 27/14687.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case invention I can be made by another and materially different process, such as, selectively forming a substrate having an outer trench, instead of forming a substrate and then patterning the substrate to form an outer trench.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries), and
the prior art applicable to one invention would not necessarily be applicable to another invention.
A search in H01L 27/14687 and for patterning the substrate to form an outer trench are required by invention II but not for invention I.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
If applicant elects invention I, applicant must elect among the following species. 
1.  invention directed to the embodiment disclosed in the embodiment of Fig. 1.
2.  invention directed to the embodiment disclosed in the embodiment of Fig. 3A.
3.  invention directed to the embodiment disclosed in the embodiment of Fig. 3B.
4.  invention directed to the embodiment disclosed in the embodiment of Fig. 4A.
5.  invention directed to the embodiment disclosed in the embodiment of Fig. 4B.
6.  invention directed to the embodiment disclosed in the embodiment of Fig. 5A.
7.  invention directed to the embodiment disclosed in the embodiment of Fig. 5B.
8.  invention directed to the embodiment disclosed in the embodiment of Fig. 8.
9.  invention directed to the embodiment disclosed in the embodiment of Figs. 12 and 13A.
10.  invention directed to the embodiment disclosed in the embodiment of Figs. 12 and 13B.
11.  invention directed to the embodiment disclosed in the embodiment of Figs. 12 and 13C.
12.  invention directed to the embodiment disclosed in the embodiment of Fig. 14A.
13.  invention directed to the embodiment disclosed in the embodiment of Fig. 14B.
14.  invention directed to the embodiment disclosed in the embodiment of Fig. 17.
15.  invention directed to the embodiment disclosed in the embodiment of Fig. 18.
16.  invention directed to the embodiment disclosed in the embodiment of Fig. 19A.
17.  invention directed to the embodiment disclosed in the embodiment of Fig. 19B.
18.  invention directed to the embodiment disclosed in the embodiment of Fig. 20.
If applicant elects invention II, applicant must elect among the following species.
19.  invention directed to the embodiment disclosed in the embodiment of Figs. 21-26, 27A, and 29.
20.  invention directed to the embodiment disclosed in the embodiment of Figs. 21-26, 27B, and 29.
21.  invention directed to the embodiment disclosed in the embodiment of Figs. 31-33, 34A, 35 and 36.
22.  invention directed to the embodiment disclosed in the embodiment of Figs. 31-33, 34B, 35 and 36.
23.  invention directed to the embodiment disclosed in the embodiment of Figs. 38, 39, 40A, 41 and 42.
24.  invention directed to the embodiment disclosed in the embodiment of Figs. 38, 39, 40B, 41 and 42.
25.  invention directed to the embodiment disclosed in the embodiment of Figs. 44-47, 48A, 49 and 50.
26.  invention directed to the embodiment disclosed in the embodiment of Figs. 44-47, 48B, 49 and 50.
27.  invention directed to the embodiment disclosed in the embodiment of Figs. 52-54, 55A, and 56-58.
28.  invention directed to the embodiment disclosed in the embodiment of Figs. 52-54, 55B, and 56-58.
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Species 2 requires a barrier layer 302, which is not required by species 1 and 3-18.
Species 3 requires an additional inter-pixel trench isolation 304, which is not required by species 1, 2 and 4-18.
Species 4 requires the inter-pixel trench isolation structure 102 extend partially through the substrate 108 from the front side 108f, which is not required by species 1-3 and 5-18.
Species 5 requires a top surface of the inter-pixel trench isolation structure 102 is even with that of the substrate 108, which is not required by species 1-4 and 6-18.
Species 6 requires the diffuser 122 omitted, which is not required by species 1-5 and 7-18.
Species 7 requires the dielectric liner 112 omitted, which is not required by species 1-6 and 8-18.
Species 8 requires the low-transmission layer 104 has high absorption instead of high reflection, which is not required by species 1-7 and 9-18.
Species 9 requires an intra-pixel trench isolation structure 1202, wherein the intra-pixel trench isolation structure 1202 is square ring shaped with square corners, which is not required by species 1-8 and 10-18.
Species 10 requires an intra-pixel trench isolation structure 1202, wherein the intra-pixel trench isolation structure 1202 is square ring shaped with chamfered corners, which is not required by species 1-9 and 11-18.
Species 11 requires an intra-pixel trench isolation structure 1202, wherein the intra-pixel trench isolation structure 1202 is circular ring shaped, which is not required by species 1-10 and 12-18.
Species 12 requires an intra-pixel trench isolation structure 1202 and an additional inter-pixel trench isolation structure 304 separates the pixel 106 from neighboring pixels, which is not required by species 1-11 and 13-18.
Species 13 requires an intra-pixel trench isolation structure 1202 and an additional inter-pixel trench isolation structure 304 that is spaced from the intra-pixel trench isolation structure 1202, and an additional intra-pixel trench isolation structure 1402 extends into the front side 108f of the substrate 108 to the intra-pixel trench isolation structure 1202 while being surrounded by and spaced from the additional inter-pixel trench isolation structure 304, which is not required by species 1-12 and 14-18.
Species 14 requires an interconnect structure 1702, which is not required by species 1-13 and 15-18.
Species 15 requires the image sensor is front side illuminated, and the low-transmission layer 104 and the dielectric liner layer 112 extends beyond the front side 108f of the substrate 108, which is not required by species 1-14 and 16-18.
Species 16 requires the image sensor is front side illuminated, and the low-transmission layer 104 and the dielectric liner layer 112 extends beyond the back side 108b of the substrate 108, which is not required by species 1-15, 17 and 18.
Species 17 requires the image sensor is front side illuminated, and the low-transmission layer 104 and the dielectric liner layer cover the back side 108b of the substrate 108, species 1-16 and 18.
Species 18 requires the image sensor is front side illuminated, and an interconnect structure 1702, which is required by species 1-17.
Species 19 requires no etching back the dielectric liner layer 112, and the low-transmission layer 104 has high reflection, which is not required by species 20-28.
Species 20 requires no etching back the dielectric liner layer 112, and the low-transmission layer 104 has high absorption, which is not required by species 19 and 21-28.
Species 21 requires the dielectric liner layer 112 and the first back side dielectric layer 120a are integrated together, and the low-transmission layer 104 has high absorption, which is not required by species 19, 20 and 22-28.
Species 22 requires the dielectric liner layer 112 and the first back side dielectric layer 120a are integrated together, and the low-transmission layer 104 has high reflection, which is not required by species 19-21 and 23-28.
Species 23 requires the dielectric liner layer 112 to be etched back to reduce the thickness, and the low-transmission layer 104 has high absorption, which is not required by species 19-22 and 24-28.
Species 24 requires the dielectric liner layer 112 to be etched back to reduce the thickness, and the low-transmission layer 104 has high reflection, which is not required by species 19-23 and 25-28.
Species 25 requires a first back side dielectric layer 120a is deposited covering the back side 108b of the substrate 108 and filling the intra-pixel isolation trench 4402, and the low-transmission layer 104 has high reflection, which is not required by species 19-24 and 26-28.
Species 26 requires a first back side dielectric layer 120a is deposited covering the back side 108b of the substrate 108 and filling the intra-pixel isolation trench 4402, and the low-transmission layer 104 has high absorption, which is not required by species 19-25, 27 and 28.
Species 27 requires forming the interconnect structure after forming the inter-pixel trench isolation structure 102, and the low-transmission layer 104 has high reflection, which is not required by species 19-26 and 28.
Species 28 requires forming the interconnect structure after forming the inter-pixel trench isolation structure 102, and the low-transmission layer 104 has high absorption, which is not required by species 19-27.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or 
the prior art applicable to one species or groupings of patentably indistinct species would not necessarily be applicable to another species or groupings of patentably indistinct species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN LIN whose telephone number is (571)270-1274. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L/           Examiner, Art Unit 2815                                                                                                                                                                                             
/SOPHIA T NGUYEN/           Primary Examiner, Art Unit 2822